Exhibit 10.4




EMPLOYMENT AGREEMENT

AGREEMENT, dated as of September 1, 2006, between ODYNE CORPORATION, a New York
corporation (the "Company"), and the Executive identified on Exhibit A attached
hereto (the "Executive").

W I T N E S S E T H:

WHEREAS, the Company desires to retain the services of the Executive and to that
end desires to enter into a contract of employment with him, upon the terms and
conditions herein set forth; and

WHEREAS, the Executive desires to be employed by the Company upon such terms and
conditions;

NOW, THEREFORE, in consideration of the premises and of the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:

1.     APPOINTMENT AND TERM

Subject to the terms hereof, the Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, all in accordance with the
terms and conditions set forth herein, for a period commencing on the date
hereof (the "Commencement Date") and ending on the date (the "Expiration Date")
set forth in Exhibit A, unless the parties mutually agree in writing upon a
later date.











--------------------------------------------------------------------------------

2.     DUTIES

(a)     During the term of this Agreement, the Executive shall be employed in
the position set forth in Exhibit A and shall, unless prevented by incapacity,
devote all of his business time, attention and ability during normal corporate
office business hours to the discharge of his duties hereunder and to the
faithful and diligent performance of such duties and the exercise of such powers
as may be assigned to or vested in him by the Board of Directors of the Company
(the "Board"), the Chief Executive Officer, and the President, such duties to be
consistent with his position.  The Executive shall obey the lawful directions of
the Board, the Chief Executive Officer, and the President and shall use his
diligent efforts to promote the interests of the Company and to maintain and
promote the reputation thereof.

(b)     The Executive shall not during his term of employment (except as a
representative of the Company or with the consent in writing of the Board) be
directly or indirectly engaged or concerned or interested in any other business
activity, except through ownership of an interest of not more than 2% in any
entity, provided it does not impair the ability of the Executive to discharge
fully and faithfully his duties hereunder.  

(c)     Notwithstanding the foregoing provisions, the Executive shall not be
prohibited from serving in various leadership capacities in civic, charitable
and professional organizations.  The Executive recognizes that his primary and
paramount responsibility is to the Company.  In addition, with the Board’s
approval, the Executive shall be free to serve as a Director of a non-competing
corporation.

(d)     The Executive shall be based in Hauppauge, New York, except for required
travel on the Company's business.





2




--------------------------------------------------------------------------------

3.     REMUNERATION

(a)     As compensation for his services pursuant hereto, the Executive shall be
paid a base salary during the first year of his employment hereunder at the
annual rate set forth in Exhibit A.  Such salary shall be increased on each
anniversary of the Commencement Date during the term of employment by an amount
equal to 5% of such salary for the preceding one year period.  This amount shall
be payable in equal periodic installments in accordance with the usual payroll
practices of the Company.

(b)     Executive shall be entitled, during the term of his employment
hereunder, to participate in such of the Company’s equity incentive plans and
programs as may from time to time be provided by Company for its executive
officers at such level as shall be determined by Company’s Compensation
Committee or Board of Directors, as appropriate.

(c)     Except as provided above, in Exhibit A and in Sections 4 and 6 hereof,
the Executive shall not be entitled to receive any additional compensation,
remuneration or other payments from the Company.

(d)     Notwithstanding anything to the contrary herein contained, nothing shall
prevent the Board of Directors of the Corporation following the recommendations
of the Compensation Committee from prospectively increasing the salary or other
compensation of the Executive during the period of employment hereunder.

4.     HEALTH INSURANCE AND OTHER FRINGE BENEFITS

The Executive shall be entitled to participate in regular employee fringe
benefit programs to the extent such programs are offered by the Company to its
executive employees, including, but not limited to, medical, hospitalization,
dental and disability insurance and life insurance that are substantially
consistent with the programs of the Company in effect prior to the Commencement
Date.  





3




--------------------------------------------------------------------------------

5.     VACATION

The Executive shall be entitled to the number of weeks of vacation set forth in
Exhibit A (in addition to the usual national holidays) during each contract year
during which he serves hereunder.  Such vacation shall be taken at such time or
times as will be mutually agreed between the Executive and the Company.
 Vacation not taken during a calendar year may not be carried forward.

6.     REIMBURSEMENT FOR EXPENSES

The Executive shall be reimbursed for reasonable documented business expenses
incurred in connection with the business of the Company in accordance with
practices and policies established by the Company.

7.     TERMINATION

(a)     For Cause, Death, Disability.  

(i)     Company may terminate Executive’s employment hereunder:

(A)     Upon written notice to the Executive by the Company at any time
terminating the Executive for Cause.

(B)     In the event the Executive, by reason of physical or mental disability,
shall be unable to perform the services required of him hereunder for a period
of more than 60 consecutive days, or for more than a total of 90 non-consecutive
days in the aggregate during any period of twelve (12) consecutive calendar
months, on the 61st consecutive day, or the 91st day, as the case may be.  The
Executive agrees, in the event of any dispute under this Section 7(b)(ii), and
after written notice by the Board, to submit to a physical examination by a
licensed physician practicing in the New York, New York area selected by the
Board, and reasonably acceptable to the Executive.

(C)     In the event the Executive dies while employed pursuant hereto.





4




--------------------------------------------------------------------------------

(ii)     In the event Executive’s employment hereunder is terminated pursuant to
this Section 7(a), Company shall have no further obligation to make any further
payments hereunder other than amounts that have been fully earned, but not yet
paid to Executive.

(iii)     The term “Cause” shall mean termination as a result of (w) willful and
material malfeasance, dishonesty or habitual drug or alcohol abuse by the
Executive related to or affecting the performance of his duties, (x) continuing
and intentional breach, non-performance or non-observance of any of the terms or
provisions of this Agreement, but only after notice by the Company of such
breach, nonperformance or nonobservance and the failure of the Executive to cure
such default as soon as practicable (but in any event within ten (10) days
following written notice from the Company), (y) conduct which the Board in good
faith determines could reasonably be expected to have a material adverse effect
on the business, assets, properties, results of operations, financial condition,
personnel or prospects of the Company (within each category, taken as a whole),
but only after notice by the Company of such conduct and the failure of the
Executive to cease such conduct as soon as practicable (but in any event within
ten (10) days following written notice from the Company), or (z) the Executive's
conviction of a felony, any crime involving moral turpitude (including, without
limitation, sexual harassment) related to or affecting the performance of his
duties or any act of fraud, embezzlement, theft or willful breach of fiduciary
duty against the Company.

(b)     Termination without Cause or for Good Reason.  

(i)     If Executive's employment is terminated by Company for any reason other
than Cause or the death or disability of Executive, or Executive's employment is
terminated by Executive for Good Reason (as defined herein):





5




--------------------------------------------------------------------------------

(A)     Company shall continue to pay Executive all of the compensation provided
for in Sections 3 and 4 above (including the minimum increases provided therein)
during the remainder of the then-current term of Executive's employment; and

(B)     Executive shall be entitled to continue to receive medical benefits
coverage (as described in Section 4) at Executive's expense, for the remainder
of Executive's life.

(ii)     The obligations of the Executive pursuant to Section 9 hereof shall
continue for so long as the Executive continues to receive payments due pursuant
to this Section 7(b).

(iii)     Except for the provisions of this Section 7(b), Company shall have no
further obligation to Executive hereunder.

(iv)     “Good Reason” shall mean the following:

(A)     material breach of Company's obligations hereunder;

(B)     any decrease in Executive's salary as increased during the term of
Executive’s employment (except for decreases that are in conjunction with
decreases in executive salaries generally); or

(C)     or any material reduction in Executive's duties or authority.




(c)     Voluntary Termination.  In the event Executive's employment is
voluntarily terminated by Executive without Good Reason, Company shall not be
obligated to make any further payments to Executive under this Agreement other
than amounts fully earned but not yet paid as of the date of Executive's
termination.





6




--------------------------------------------------------------------------------

(d)     Notwithstanding the foregoing, Company shall not be obligated to make
any payments under this Section 7 unless Executive has executed and delivered to
Company a further agreement, to be prepared at the time of Executive’s
termination of employment, that shall provide (i) an unconditional release of
all claims, charges, complaints and grievances, whether known or unknown to
Executive, against Company or any of its affiliates, through date of Executive’s
termination of employment; (ii) an undertaking to maintain the confidentiality
of such agreement; and (iii) an undertaking to indemnify Company if Executive
breaches such agreement.

(e)     In the event the Company chooses not to enter into any agreement or
amendment extending the Executive's employment beyond the Expiration Date, the
Company agrees to provide Executive at least six (6) months prior written notice
of such determination (which notice may be given either before or after such
Expiration Date, but if notice is given any later than six (6) months before the
Expiration Date, then the term of this Agreement shall be extended until the
date which is six (6) months after the date such notice is given), during which
time the Executive may seek alternative employment while still being employed by
the Company.





7




--------------------------------------------------------------------------------

8.     CONFIDENTIAL INFORMATION

(a)     The Executive covenants and agrees that he will not at any time during
the continuance of this Agreement or at any time thereafter (i) print, publish,
divulge or communicate to any person, firm, corporation or other business
organization (except in connection with the Executive's employment hereunder) or
use for his own account any secret or confidential information relating to the
business of the Company (including, without limitation, information relating to
any customers, suppliers, employees, products, services, formulae, technology,
know-how, trade secrets or the like, financial information or plans) or any
secret or confidential information relating to the affairs, dealings, projects
and concerns of the Company, both past and planned (the "Confidential
Information"), which the Executive has received or obtained or may receive or
obtain during the course of his employment with the Company (whether or not
developed, devised or otherwise created in whole or in part by the efforts of
the Executive), or (ii) take with him, upon termination of his employment
hereunder, any information in paper or document form or on any computer-readable
media relating to the foregoing.  The term "Confidential Information" does not
include information which is or becomes generally available to the public other
than as a result of disclosure by the Executive or which is generally known in
the alternative media business.  The Executive further covenants and agrees that
he shall retain the Confidential Information received or obtained during such
service in trust for the sole benefit of the Company or its successors and
assigns.

(b)     The term Confidential Information as defined in Section 8(a) hereof
shall include information obtained by the Company from any third party under an
agreement including restrictions on disclosure known to the Executive.





8




--------------------------------------------------------------------------------

(c)     In the event that the Executive is requested pursuant to subpoena or
other legal process to disclose any of the Confidential Information, the
Executive will provide the Company with prompt notice so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
Section 8 of this Agreement.  In the event that such protective order or other
remedy is not obtained or that the Company waives compliance with the provisions
of Section 8 of this Agreement, the Executive will furnish only that portion of
the Confidential Information which is legally required.

9.     RESTRICTIONS DURING EMPLOYMENT AND FOLLOWING TERMINATION

(a)     The Executive shall not, anywhere within the United States, during his
full term of employment under Section 1 hereof and, (i) in the event the
Executive’s employment is terminated for Cause or without Good Reason, for a
period of one year thereafter or (ii) in the event Executive’s employment is
terminated without Cause or for Good Reason, during the period during which
Executive receives payments pursuant to Section 7(b) hereof and for 90 days
thereafter, without the prior written consent of the Company, directly or
indirectly, and whether as principal, agent, officer, director, partner,
employee, consultant, broker, dealer or otherwise, alone or in association with
any other person, firm, corporation or other business organization, carry on, or
be engaged, have an interest in or take part in, or render services to any
person, firm, corporation or other business organization (other than the
Company) engaged in a business which is competitive with all or part of the
Business of the Company.  The term "Business of the Company" shall mean any
business then carried on by the Corporation or any of its subsidiaries.

(b)     The Executive shall not, for a period of one (1) year after termination
of his employment hereunder, either on his own behalf or on behalf of any other
person, firm, corporation or other business organization, endeavor to entice
away from the Company any person who is an employee of the Company.





9




--------------------------------------------------------------------------------

(c)     The Executive shall not, for a period of one (1) year after termination
of his employment hereunder, either on his own behalf or on behalf of any other
person, firm, corporation or other business organization, solicit or direct
others to solicit, any of the Company's customers or prospective customers
(including, but not limited to, those customers or prospective customers with
whom the Executive had a business relationship during his term of employment)
for any purpose or for any activity that is competitive with all or part of the
Business of the Company.

(d)     It is understood by and between the parties hereto that the foregoing
covenants by the Executive set forth in this Section 9 are essential elements of
this Agreement and that, but for the agreement of the Executive to comply with
such covenants, the Company would not have entered into this Agreement.  It is
recognized by the Executive that the Company currently operates in, and may
continue to expand its operations throughout, the geographical territories
referred to in Section 9(a) above.  The Company and the Executive have
independently consulted with their respective counsel and have been advised in
all respects concerning the reasonableness and propriety of such covenants.

10.     REMEDIES

(a)     Without intending to limit the remedies available to the Company, it is
mutually understood and agreed that the Executive's services are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which may not be reasonably or adequately compensated in
damages in an action at law, and, therefore, in the event of any material breach
by the Executive that continues after any applicable cure period, the Company
shall be entitled to equitable relief by way of injunction or otherwise.





10




--------------------------------------------------------------------------------

(b)     The covenants of Section 8 shall be construed as independent of any
other provisions contained in this Agreement and shall be enforceable as
aforesaid notwithstanding the existence of any claim or cause of action of the
Executive against the Company, whether based on this Agreement or otherwise.  In
the event that any of the provisions of Sections 8 or 9 hereof should ever be
adjudicated to exceed the time, geographic, product/service or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in any such jurisdiction to the maximum time, geographic,
product/service or other limitations permitted by applicable law.

11.     COMPLIANCE WITH OTHER AGREEMENTS

The Executive represents and warrants to the Company that the execution of this
Agreement by him and his performance of his obligations hereunder will not, with
or without the giving of notice or the passage of time or both, conflict with,
result in the breach of any provision of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.

12.     WAIVERS

The waiver by the Company or the Executive of a breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

13.     BINDING EFFECT; BENEFITS

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs and legal
respectives, including any corporation or other business organization with which
the Company may merge or consolidate or sell all or substantially all of its
assets.  Insofar as the Executive is concerned, this contract, being personal,
cannot be assigned.





11




--------------------------------------------------------------------------------

14.     NOTICES

All notices and other communications which are required or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered to the person to whom such notice is to be given at his or its
address et forth below, or such other address for the party as shall be
specified by notice given pursuant hereto:




(a)     If to the Executive, to him at the address set forth in Exhibit A.

and

(b)     If to the Company, to it at:

Odyne Corporation

89 Cabot Court, Suite L

Hauppauge, NY  11788

Attention:  President

with a copy to:

Drinker Biddle & Reath LLP

One Logan Square

18th & Cherry Streets

Philadelphia, PA 19103

Attention:  Guy W. Winters

15.     MISCELLANEOUS

(a)     This Agreement contains the entire agreement between the parties hereto
and supersedes all prior agreements and understandings, oral or written, between
the parties hereto with respect to the subject matter hereof.  This Agreement
may not be changed or extended except upon written amendment approved by the
Board and the Executive and executed by a duly authorized officer of the Company
and Executive.  Company and Executive acknowledge that each are party to a
Proprietary Information and Inventions Agreement dated as of an even date
herewith and that the rights and obligations of each of Company and Executive
under such agreement are in addition to, and not in substitution of, their
respective rights and obligations hereunder.





12




--------------------------------------------------------------------------------

(b)     The Executive acknowledges that from time to time, the Company may
establish, maintain and distribute employee manuals, handbooks or personnel
policy manuals, and officers or other representatives of the Company may make
written or oral statements relating to personnel policies and procedures.  Such
manuals, handbooks and statements are intended only for general guidance.  No
policies, procedures or statements of any nature by or on behalf of the Company
(whether written or oral, and whether or not contained in any employee manual or
handbook or personnel policy manual), and no acts or practices of any nature,
shall be construed to modify this Agreement or to create express or implied
obligations of any nature to the Executive.

(c)     This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.

(d)     All questions pertaining to the validity, construction, execution and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its conflict of law
principles.

(e)     Any controversy or claim arising from, out of or relating to this
Agreement, or the breach hereof (other than controversies or claims arising
from, out of or relating to the provisions in Sections 8, 9 and 10), shall be
determined by final and binding arbitration in New York, New York, in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association, by a panel of not less than three (3) independent arbitrators
appointed by the American Arbitration Association.  The decision of the
arbitrators may be entered and enforced in any court of competent jurisdiction
by either the Company or the Executive.

The parties indicate their acceptance of the foregoing arbitration requirement
by initialing below:




For the Company

 

Executive








13




--------------------------------------------------------------------------------

(f)     In no event shall Executive be required to seek other employment or take
any other action by way of mitigation of the amounts payable to Executive under
this Agreement, and such amounts shall not be reduced whether or not Executive
obtains other employment after termination of his employment hereunder.








14




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




ODYNE CORPORATION

By: /s/ Joshua A. Hauser                                 

Name:  Joshua A. Hauser

Title:  President










EXECUTIVE

/s/ Joseph M. Ambrosio                                  

Name:  Joseph M. Ambrosio





15




--------------------------------------------------------------------------------

EXHIBIT A TO THE EMPLOYMENT AGREEMENT,

DATED AS OF SEPTEMBER 1, 2006, BETWEEN

ODYNE CORPORATION AND JOSEPH M. AMBROSIO







A.

For Section 1:

The date referred to in Section 1 shall be September 1, 2006 (Commencement Date)
and August 31, 2009 (Expiration Date).

B.

For Section 2:

The position of the Executive referred to in Section 2 shall be Executive Vice
President – Engineering and Chief Technology Officer.

C.

For Section 3(a):

The annual rate referred to in Section 3(a) shall be ONE HUNDRED FORTY THOUSAND
DOLLARS and 00/100 ($140,000).

D.

For Section 3(b):

In addition to the compensation referred to in Section 3(a), the Company shall
also pay to the Executive, in respect of each fiscal year, a cash bonus in an
amount to be determined by the Board based on the Executive meeting and
exceeding mutually agreed upon performance goals for the Company.

E.

For Section 5:

The amount of vacation referred to in Section 5 shall be four (4) weeks.

F.

For Section 14:

The address of the Executive referred to in Section 14 shall be:

_____________________________

_____________________________





16


